DETAILED ACTION
Status of Claims:
Claims 1, 3 – 8, 10 – 15, and 17 – 20 are pending. 
Claims 1, 3 – 8, 10 – 15, and 17 – 20 are amended. 
Claims 2, 9, and 16 are cancelled. 
The previous rejection has been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/12/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
The indicated allowability of claims 2 – 7, 9 – 14, and 16 – 20 are withdrawn in view of the newly discovered reference(s) to Senarath (US 20160353268) and Livanos (US 9621362).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 – 8, 11 – 15, and 18 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Senarath (US 20160353268).

As per claim 1, a system comprising: 
	a plurality of hardware resources (The function is virtualized in the sense that it may utilize a set of virtual resources, such as computing, storage and networking resources, when executed on one or more hardware resources rather than utilizing specific dedicated hardware resources. In some instances, the function may be executed on processors across a plurality of hardware resources, to provide distributed functionality across the network, See Paragraph 69); 
	a plurality of virtual core network functions (The pooled resources may be commercial-off-the-shelf hardware components capable of configuration through virtualization approaches, such as NFV, in order to support various network functionalities for supporting the operations of the network slices, See Paragraph 68 - 69) executable on a first portion of the plurality of hardware resources (A plurality of hardware resources, See Paragraph 69), wherein the plurality of virtual core network functions comprises a virtual mobility management entity (The Mobility Management Entity (MME) is configured, for each powered-on UE, to create a context, including static information, such as subscriber information from the HSS and UE capability, and dynamic information, such as a bearer list, See Paragraph 95); 
	a plurality of service controllers executable on a second portion of the plurality of hardware resources (A plurality of hardware resources, See Paragraph 69), wherein the plurality of service controllers correspond to the plurality of virtual core network functions (A CSM-service makes use of the requirements of a customer to interact with a controller (or set of controllers) that can provide Software Defined Network control functions, Software Defined Protocol Functions, Software Defined Resource Allocation functions, Software Defined Topology functions, flow management and traffic engineering, See Paragraph 115) , and wherein the plurality of service controllers comprises a mobility management entity service controller (The Mobility Management Entity (MME) is configured, for each powered-on UE, to create a context, including static information, such as subscriber information from the HSS and UE capability, and dynamic information, such as a bearer list, See Paragraph 95); and 
	a master service orchestrator (The Orchestrator function further is configured to create
end-to-end service between different VNFs by interaction with the VNFM function, See Paragraphs
81 - 83) that, when executed on a third portion of the plurality of hardware resources (A plurality of hardware resources, See Paragraph 69), causes the master service orchestrator to perform operations comprising instructing the plurality of service controllers to handle a service request received from a user equipment (In response to a service request submitted to the network, a service-specific VN is established using the virtual nodes, functions and links defined by the assignment operation. The service-specific VN is established including QoS and QoE policies to be distributed to, and enforced at, one or more of the virtual nodes, See Paragraph 131), wherein instructing the plurality of service controllers to handle the service request received from the user equipment comprises instructing the mobility management entity service controller to instantiate and manage the virtual mobility management entity to handle, at least in part, the service request received from the user equipment (The Mobility Management Entity (MME) is configured, for each powered-on UE, to create a context, including static information, such as subscriber information from the HSS and UE capability, and dynamic information, such as a bearer list, See Paragraph 95).

As per claim 4, the system of claim 1, wherein: 
	the plurality of virtual core network functions (The pooled resources may be commercial-off-the-shelf hardware components capable of configuration through virtualization approaches, such as NFV, in order to support various network functionalities for supporting the operations of the network slices, See Paragraph 68 - 69) further comprises a virtual home subscriber server (The Home Subscriber Server (HSS) holds subscriber data, such as QoS profiles, access restrictions for roaming, allowed connected PDNs as specified by access point name, and dynamic subscriber data such as Current MME, See Paragraph 95); 
	the plurality of service controllers (A CSM-service makes use of the requirements of a customer to interact with a controller (or set of controllers) that can provide Software Defined Network control functions, Software Defined Protocol Functions, Software Defined Resource Allocation functions, Software Defined Topology functions, flow management and traffic engineering, See Paragraph 115) further comprises a home subscriber server service controller (The Home Subscriber Server (HSS) holds subscriber data, such as QoS profiles, access restrictions for roaming, allowed connected PDNs as specified by access point name, and dynamic subscriber data such as Current MME, See Paragraph 95); and 
	instructing the plurality of service controllers to handle the service request received from the user equipment (In response to a service request submitted to the network, a service-specific VN is established using the virtual nodes, functions and links defined by the assignment operation. The service-specific VN is established including QoS and QoE policies to be distributed to, and enforced at, one or more of the virtual nodes, See Paragraph 131) further comprises instructing the home subscriber server service controller to instantiate and manage the virtual home subscriber server to handle, at least in part, the service request received from the user equipment (The Home Subscriber Server (HSS) holds subscriber data, such as QoS profiles, access restrictions for roaming, allowed connected PDNs as specified by access point name, and dynamic subscriber data such as Current MME, See Paragraph 95).  

As per claim 5, the system of claim 1, wherein: 
	the plurality of virtual core network functions (The pooled resources may be commercial-off-the-shelf hardware components capable of configuration through virtualization approaches, such as NFV, in order to support various network functionalities for supporting the operations of the network slices, See Paragraph 68 - 69) further comprises a virtual serving gateway (The Serving Gateway (SGW) is configured to maintain a charging log for visiting UEs, and may also perform QoS enforcement, See Paragraph 96); 
	the plurality of service controllers (A CSM-service makes use of the requirements of a customer to interact with a controller (or set of controllers) that can provide Software Defined Network control functions, Software Defined Protocol Functions, Software Defined Resource Allocation functions, Software Defined Topology functions, flow management and traffic engineering, See Paragraph 115) further comprises a serving gateway service controller (The Serving Gateway (SGW) is configured to maintain a charging log for visiting UEs, and may also perform QoS enforcement, See Paragraph 96); and 
	instructing the plurality of service controllers to handle the service request received from the user equipment (In response to a service request submitted to the network, a service-specific VN is established using the virtual nodes, functions and links defined by the assignment operation. The service-specific VN is established including QoS and QoE policies to be distributed to, and enforced at, one or more of the virtual nodes, See Paragraph 131) further comprises instructing the serving gateway service controller to instantiate and manage the virtual serving gateway to handle, at least in part, the service request received from the user equipment (The Serving Gateway (SGW) is configured to maintain a charging log for visiting UEs, and may also perform QoS enforcement, See Paragraph 96).  

As per claim 6, the system of claim 1, wherein: 
	the plurality of virtual core network functions (The pooled resources may be commercial-off-the-shelf hardware components capable of configuration through virtualization approaches, such as NFV, in order to support various network functionalities for supporting the operations of the network slices, See Paragraph 68 - 69) further comprises a virtual packet data gateway (All data routed to a UE in its home network passes through the Packet Gateway (PGW). This makes the PGW a logical location to embed traffic logging for the purposes of billing, See Paragraph 97); 
	the plurality of service controllers (A CSM-service makes use of the requirements of a customer to interact with a controller (or set of controllers) that can provide Software Defined Network control functions, Software Defined Protocol Functions, Software Defined Resource Allocation functions, Software Defined Topology functions, flow management and traffic engineering, See Paragraph 115) further comprises a packet data gateway service controller (All data routed to a UE in its home network passes through the Packet Gateway (PGW). This makes the PGW a logical location to embed traffic logging for the purposes of billing, See Paragraph 97); and 
	instructing the plurality of service controllers to handle the service request received from the user equipment (In response to a service request submitted to the network, a service-specific VN is established using the virtual nodes, functions and links defined by the assignment operation. The service-specific VN is established including QoS and QoE policies to be distributed to, and enforced at, one or more of the virtual nodes, See Paragraph 131) further comprises instructing the packet data gateway service controller to instantiate and manage the virtual packet data gateway to handle, at least in part, the service request received from the user equipment (All data routed to a UE in its home network passes through the Packet Gateway (PGW). This makes the PGW a logical location to embed traffic logging for the purposes of billing, See Paragraph 97).  

As per claim 7, the system of claim 1, wherein: 
	the plurality of virtual core network functions (The pooled resources may be commercial-off-the-shelf hardware components capable of configuration through virtualization approaches, such as NFV, in order to support various network functionalities for supporting the operations of the network slices, See Paragraph 68 - 69) further comprises a virtual policy and charging rules function (The PCRF is configured to make policy control decisions, such as QoS authorization, Quality Control Index setting, and bit rate decisions. The PCRF may devise QoS rules based on information stored by the HSS, See Paragraph 96); 
	the plurality of service controllers (A CSM-service makes use of the requirements of a customer to interact with a controller (or set of controllers) that can provide Software Defined Network control functions, Software Defined Protocol Functions, Software Defined Resource Allocation functions, Software Defined Topology functions, flow management and traffic engineering, See Paragraph 115) further comprises a policy and charging rules function service controller (The PCRF is configured to make policy control decisions, such as QoS authorization, Quality Control Index setting, and bit rate decisions. The PCRF may devise QoS rules based on information stored by the HSS, See Paragraph 96); and 
	instructing the plurality of service controllers to handle the service request received from the user equipment (In response to a service request submitted to the network, a service-specific VN is established using the virtual nodes, functions and links defined by the assignment operation. The service-specific VN is established including QoS and QoE policies to be distributed to, and enforced at, one or more of the virtual nodes, See Paragraph 131) further comprises instructing the policy and charging rules function service controller to instantiate and manage the virtual policy and charging rules function service controller to handle, at least in part, the service request received from the user equipment (The PCRF is configured to make policy control decisions, such as QoS authorization, Quality Control Index setting, and bit rate decisions. The PCRF may devise QoS rules based on information stored by the HSS, See Paragraph 96).  

As per claim 8, a computer-readable storage medium having instructions of a master service orchestrator stored thereon that, when executed by a processor, cause the processor to perform operations comprising: 
	receiving, from a user equipment, via a first service controller of a plurality of service controllers (A CSM-service makes use of the requirements of a customer to interact with a controller (or set of controllers) that can provide Software Defined Network control functions, Software Defined Protocol Functions, Software Defined Resource Allocation functions, Software Defined Topology functions, flow management and traffic engineering, See Paragraph 115), a service request, wherein each of the plurality of service controllers is associated with a virtual core network function of a plurality of virtual core network functions (In response to a service request submitted to the network, a service-specific VN is established using the virtual nodes, functions and links defined by the assignment operation. The service-specific VN is established including QoS and QoE policies to be distributed to, and enforced at, one or more of the virtual nodes, See Paragraph 131), wherein the plurality of virtual core network functions comprises a virtual mobility management entity, and the plurality of service controllers comprises a mobility management entity service controller (The Mobility Management Entity (MME) is configured, for each powered-on UE, to create a context, including static information, such as subscriber information from the HSS and UE capability, and dynamic information, such as a bearer list, See Paragraph 95); and 
	instructing the plurality of service controllers to handle the service request received from the user equipment (In response to a service request submitted to the network, a service-specific VN is established using the virtual nodes, functions and links defined by the assignment operation. The service-specific VN is established including QoS and QoE policies to be distributed to, and enforced at, one or more of the virtual nodes, See Paragraph 131), wherein instructing the plurality of service controllers to handle the service request received from the user equipment comprises instructing the mobility management entity service controller to instantiate and manage the virtual mobility management entity to handle, at least in part, the service request received from the user equipment (The Mobility Management Entity (MME) is configured, for each powered-on UE, to create a context, including static information, such as subscriber information from the HSS and UE capability, and dynamic information, such as a bearer list, See Paragraph 95).

As per claim 11, the computer-readable storage medium of claim 8, wherein: 
	the plurality of virtual core network functions (The pooled resources may be commercial-off-the-shelf hardware components capable of configuration through virtualization approaches, such as NFV, in order to support various network functionalities for supporting the operations of the network slices, See Paragraph 68 - 69) further comprises a virtual home subscriber server (The Home Subscriber Server (HSS) holds subscriber data, such as QoS profiles, access restrictions for roaming, allowed connected PDNs as specified by access point name, and dynamic subscriber data such as Current MME, See Paragraph 95); 
	the plurality of service controllers (A CSM-service makes use of the requirements of a customer to interact with a controller (or set of controllers) that can provide Software Defined Network control functions, Software Defined Protocol Functions, Software Defined Resource Allocation functions, Software Defined Topology functions, flow management and traffic engineering, See Paragraph 115) further comprises a home subscriber server service controller (The Home Subscriber Server (HSS) holds subscriber data, such as QoS profiles, access restrictions for roaming, allowed connected PDNs as specified by access point name, and dynamic subscriber data such as Current MME, See Paragraph 95); and 
	instructing the plurality of service controllers to handle the service request received from the user equipment (In response to a service request submitted to the network, a service-specific VN is established using the virtual nodes, functions and links defined by the assignment operation. The service-specific VN is established including QoS and QoE policies to be distributed to, and enforced at, one or more of the virtual nodes, See Paragraph 131) further comprises instructing the home subscriber server service controller to instantiate and manage the virtual home subscriber server to handle, at least in part, the service request received from the user equipment (The Home Subscriber Server (HSS) holds subscriber data, such as QoS profiles, access restrictions for roaming, allowed connected PDNs as specified by access point name, and dynamic subscriber data such as Current MME, See Paragraph 95).  

As per claim 12, the computer-readable storage medium of claim 8, wherein: 
	the plurality of virtual core network functions (The pooled resources may be commercial-off-the-shelf hardware components capable of configuration through virtualization approaches, such as NFV, in order to support various network functionalities for supporting the operations of the network slices, See Paragraph 68 - 69) further comprises a virtual serving gateway (The Serving Gateway (SGW) is configured to maintain a charging log for visiting UEs, and may also perform QoS enforcement, See Paragraph 96); 
	the plurality of service controllers (A CSM-service makes use of the requirements of a customer to interact with a controller (or set of controllers) that can provide Software Defined Network control functions, Software Defined Protocol Functions, Software Defined Resource Allocation functions, Software Defined Topology functions, flow management and traffic engineering, See Paragraph 115) further comprises a serving gateway service controller (The Serving Gateway (SGW) is configured to maintain a charging log for visiting UEs, and may also perform QoS enforcement, See Paragraph 96); and 
	instructing the plurality of service controllers to handle the service request received from the user equipment (In response to a service request submitted to the network, a service-specific VN is established using the virtual nodes, functions and links defined by the assignment operation. The service-specific VN is established including QoS and QoE policies to be distributed to, and enforced at, one or more of the virtual nodes, See Paragraph 131) further comprises instructing the serving gateway service controller to instantiate and manage the virtual serving gateway to handle, at least in part, the service request received from the user equipment (The Serving Gateway (SGW) is configured to maintain a charging log for visiting UEs, and may also perform QoS enforcement, See Paragraph 96).  

As per claim 13, the computer-readable storage medium of claim 8, wherein:
	the plurality of virtual core network functions (The pooled resources may be commercial-off-the-shelf hardware components capable of configuration through virtualization approaches, such as NFV, in order to support various network functionalities for supporting the operations of the network slices, See Paragraph 68 - 69) further comprises a virtual packet data gateway (All data routed to a UE in its home network passes through the Packet Gateway (PGW). This makes the PGW a logical location to embed traffic logging for the purposes of billing, See Paragraph 97); 
	the plurality of service controllers (A CSM-service makes use of the requirements of a customer to interact with a controller (or set of controllers) that can provide Software Defined Network control functions, Software Defined Protocol Functions, Software Defined Resource Allocation functions, Software Defined Topology functions, flow management and traffic engineering, See Paragraph 115) further comprises a packet data gateway service controller (All data routed to a UE in its home network passes through the Packet Gateway (PGW). This makes the PGW a logical location to embed traffic logging for the purposes of billing, See Paragraph 97); and 
	instructing the plurality of service controllers to handle the service request received from the user equipment (In response to a service request submitted to the network, a service-specific VN is established using the virtual nodes, functions and links defined by the assignment operation. The service-specific VN is established including QoS and QoE policies to be distributed to, and enforced at, one or more of the virtual nodes, See Paragraph 131) further comprises instructing the packet data gateway service controller to instantiate and manage the virtual packet data gateway to handle, at least in part, the service request received from the user equipment (All data routed to a UE in its home network passes through the Packet Gateway (PGW). This makes the PGW a logical location to embed traffic logging for the purposes of billing, See Paragraph 97).  

As per claim 14, the computer-readable storage medium of claim 8, wherein: 
	the plurality of virtual core network functions (The pooled resources may be commercial-off-the-shelf hardware components capable of configuration through virtualization approaches, such as NFV, in order to support various network functionalities for supporting the operations of the network slices, See Paragraph 68 - 69) further comprises a virtual policy and charging rules function (The PCRF is configured to make policy control decisions, such as QoS authorization, Quality Control Index setting, and bit rate decisions. The PCRF may devise QoS rules based on information stored by the HSS, See Paragraph 96); 
	the plurality of service controllers (A CSM-service makes use of the requirements of a customer to interact with a controller (or set of controllers) that can provide Software Defined Network control functions, Software Defined Protocol Functions, Software Defined Resource Allocation functions, Software Defined Topology functions, flow management and traffic engineering, See Paragraph 115) further comprises a policy and charging rules function service controller (The PCRF is configured to make policy control decisions, such as QoS authorization, Quality Control Index setting, and bit rate decisions. The PCRF may devise QoS rules based on information stored by the HSS, See Paragraph 96); and 
	instructing the plurality of service controllers to handle the service request received from the user equipment (In response to a service request submitted to the network, a service-specific VN is established using the virtual nodes, functions and links defined by the assignment operation. The service-specific VN is established including QoS and QoE policies to be distributed to, and enforced at, one or more of the virtual nodes, See Paragraph 131) further comprises instructing the policy and charging rules function service controller to instantiate and manage the virtual policy and charging rules function service controller to handle, at least in part, the service request received from the user equipment (The PCRF is configured to make policy control decisions, such as QoS authorization, Quality Control Index setting, and bit rate decisions. The PCRF may devise QoS rules based on information stored by the HSS, See Paragraph 96).  

As per claim 15, a method comprising: 
	receiving, by a master service orchestrator (The Orchestrator function further is configured to create end-to-end service between different VNFs by interaction with the VNFM function, See Paragraphs 81 - 83) executing on a first portion of a plurality of hardware resources (The function is virtualized in the sense that it may utilize a set of virtual resources, such as computing, storage and networking resources, when executed on one or more hardware resources rather than utilizing specific dedicated hardware resources. In some instances, the function may be executed on processors across a plurality of hardware resources, to provide distributed functionality across the network, See Paragraph 69), from a user equipment, via a first service controller of a plurality of service controllers (A CSM-service makes use of the requirements of a customer to interact with a controller (or set of controllers) that can provide Software Defined Network control functions, Software Defined Protocol Functions, Software Defined Resource Allocation functions, Software Defined Topology functions, flow management and traffic engineering, See Paragraph 115) executing on a second portion of the plurality of hardware resources (A plurality of hardware resources, See Paragraph 69), a service request, wherein each of the plurality of service controllers is associated with a virtual core network function of a plurality of virtual core network functions (In response to a service request submitted to the network, a service-specific VN is established using the virtual nodes, functions and links defined by the assignment operation. The service-specific VN is established including QoS and QoE policies to be distributed to, and enforced at, one or more of the virtual nodes, See Paragraph 131) executing on a third portion of the plurality of hardware resources (A plurality of hardware resources, See Paragraph 69), wherein the plurality of virtual core network functions comprises a virtual mobility management entity, the plurality of service controllers comprises a mobility management entity service controller (The Mobility Management Entity (MME) is configured, for each powered-on UE, to create a context, including static information, such as subscriber information from the HSS and UE capability, and dynamic information, such as a bearer list, See Paragraph 95); and 
	instructing, by the master service orchestrator, the plurality of service controllers to handle the service request received from the user equipment (In response to a service request submitted to the network, a service-specific VN is established using the virtual nodes, functions and links defined by the assignment operation. The service-specific VN is established including QoS and QoE policies to be distributed to, and enforced at, one or more of the virtual nodes, See Paragraph 131), wherein instructing the plurality of service controllers to handle the service request received from the user equipment comprises instructing the mobility management entity service controller to instantiate and manage the virtual mobility management entity to handle, at least in part, the service request received from the user equipment (The Mobility Management Entity (MME) is configured, for each powered-on UE, to create a context, including static information, such as subscriber information from the HSS and UE capability, and dynamic information, such as a bearer list, See Paragraph 95).

As per claim 18, the method of claim 15, wherein: 
	the plurality of virtual core network functions (The pooled resources may be commercial-off-the-shelf hardware components capable of configuration through virtualization approaches, such as NFV, in order to support various network functionalities for supporting the operations of the network slices, See Paragraph 68 - 69) further comprises a virtual home subscriber server (The Home Subscriber Server (HSS) holds subscriber data, such as QoS profiles, access restrictions for roaming, allowed connected PDNs as specified by access point name, and dynamic subscriber data such as Current MME, See Paragraph 95); 
	the plurality of service controllers (A CSM-service makes use of the requirements of a customer to interact with a controller (or set of controllers) that can provide Software Defined Network control functions, Software Defined Protocol Functions, Software Defined Resource Allocation functions, Software Defined Topology functions, flow management and traffic engineering, See Paragraph 115) further comprises a home subscriber server service controller (The Home Subscriber Server (HSS) holds subscriber data, such as QoS profiles, access restrictions for roaming, allowed connected PDNs as specified by access point name, and dynamic subscriber data such as Current MME, See Paragraph 95); and 
	instructing the plurality of service controllers to handle the service request received from the user equipment (In response to a service request submitted to the network, a service-specific VN is established using the virtual nodes, functions and links defined by the assignment operation. The service-specific VN is established including QoS and QoE policies to be distributed to, and enforced at, one or more of the virtual nodes, See Paragraph 131) further comprises instructing the home subscriber server service controller to instantiate and manage the virtual home subscriber server to handle, at least in part, the service request received from the user equipment (The Home Subscriber Server (HSS) holds subscriber data, such as QoS profiles, access restrictions for roaming, allowed connected PDNs as specified by access point name, and dynamic subscriber data such as Current MME, See Paragraph 95).  

As per claim 19, the method of claim 15, wherein: 
	the plurality of virtual core network functions (The pooled resources may be commercial-off-the-shelf hardware components capable of configuration through virtualization approaches, such as NFV, in order to support various network functionalities for supporting the operations of the network slices, See Paragraph 68 - 69) further comprises a virtual serving gateway (The Serving Gateway (SGW) is configured to maintain a charging log for visiting UEs, and may also perform QoS enforcement, See Paragraph 96); 
	the plurality of service controllers (A CSM-service makes use of the requirements of a customer to interact with a controller (or set of controllers) that can provide Software Defined Network control functions, Software Defined Protocol Functions, Software Defined Resource Allocation functions, Software Defined Topology functions, flow management and traffic engineering, See Paragraph 115) further comprises a serving gateway service controller (The Serving Gateway (SGW) is configured to maintain a charging log for visiting UEs, and may also perform QoS enforcement, See Paragraph 96); and 
	instructing the plurality of service controllers to handle the service request received from the user equipment (In response to a service request submitted to the network, a service-specific VN is established using the virtual nodes, functions and links defined by the assignment operation. The service-specific VN is established including QoS and QoE policies to be distributed to, and enforced at, one or more of the virtual nodes, See Paragraph 131) further comprises instructing the serving gateway service controller to instantiate and manage the virtual serving gateway to handle, at least in part, the service request received from the user equipment (The Serving Gateway (SGW) is configured to maintain a charging log for visiting UEs, and may also perform QoS enforcement, See Paragraph 96).  
  
As per claim 20, the method of claim 15, wherein: 
	the plurality of virtual core network functions (The pooled resources may be commercial-off-the-shelf hardware components capable of configuration through virtualization approaches, such as NFV, in order to support various network functionalities for supporting the operations of the network slices, See Paragraph 68 - 69) further comprises a virtual policy and charging rules function (The PCRF is configured to make policy control decisions, such as QoS authorization, Quality Control Index setting, and bit rate decisions. The PCRF may devise QoS rules based on information stored by the HSS, See Paragraph 96); 
	the plurality of service controllers (A CSM-service makes use of the requirements of a customer to interact with a controller (or set of controllers) that can provide Software Defined Network control functions, Software Defined Protocol Functions, Software Defined Resource Allocation functions, Software Defined Topology functions, flow management and traffic engineering, See Paragraph 115) further comprises a policy and charging rules function service controller (The PCRF is configured to make policy control decisions, such as QoS authorization, Quality Control Index setting, and bit rate decisions. The PCRF may devise QoS rules based on information stored by the HSS, See Paragraph 96); and 
	instructing the plurality of service controllers to handle the service request received from the user equipment (In response to a service request submitted to the network, a service-specific VN is established using the virtual nodes, functions and links defined by the assignment operation. The service-specific VN is established including QoS and QoE policies to be distributed to, and enforced at, one or more of the virtual nodes, See Paragraph 131) further comprises instructing the policy and charging rules function service controller to instantiate and manage the virtual policy and charging rules function service controller to handle, at least in part, the service request received from the user equipment (The PCRF is configured to make policy control decisions, such as QoS authorization, Quality Control Index setting, and bit rate decisions. The PCRF may devise QoS rules based on information stored by the HSS, See Paragraph 96).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Senarath (US 20160353268) and further in view of Livanos (US 9621362).

 As per claim 3, Senarath discloses all limitations of claim 1. 
	
	Senarath discloses:
	the system of claim 1, wherein: 
	the plurality of virtual core network functions (The pooled resources may be commercial-off-the-shelf hardware components capable of configuration through virtualization approaches, such as NFV, in order to support various network functionalities for supporting the operations of the network slices, See Paragraph 68 - 69) …
	the plurality of service controllers (A CSM-service makes use of the requirements of a customer to interact with a controller (or set of controllers) that can provide Software Defined Network control functions, Software Defined Protocol Functions, Software Defined Resource Allocation functions, Software Defined Topology functions, flow management and traffic engineering, See Paragraph 115) …
	instructing the plurality of service controllers to handle the service request received from the user equipment (In response to a service request submitted to the network, a service-specific VN is established using the virtual nodes, functions and links defined by the assignment operation. The service-specific VN is established including QoS and QoE policies to be distributed to, and enforced at, one or more of the virtual nodes, See Paragraph 131) …

	Senarath however does not expressly discloses:
	a diameter routing agent, a diameter routing agent service controller, and instructing the diameter routing agent service controller to instantiate and manage the virtual diameter routing agent to handle, at least in part, the service request received from the user equipment.

	Livanos discloses:
	…further comprises a virtual diameter routing agent (A method is provided in one example embodiment and may include establishing a first binding for a first session for a user equipment (UE), wherein the first binding can include, at least in part, policy charging and enforcement function (PCEF) connectivity information for a PCEF associated with a packet data network (PDN) gateway (PGW) hosting the first session for the UE, wherein the first binding can be established by a first DIAMETER routing agent (DRA) serving the PGW in a first IP domain, See Col. 2, Lines 24 - 41); 
	…further comprises a diameter routing agent service controller (A method is provided in another example embodiment and may include exchanging PCEF-connectivity information between a plurality of DRAs interconnected via a plurality of IP domains; and maintaining, for each of the plurality of DRAs, PCEF-connectivity information for one or more peer DRAs to which each of the plurality of DRAs is interconnected, See Col. 3, Lines 8 - 23); and 
	…further comprises instructing the diameter routing agent service controller to instantiate and manage the virtual diameter routing agent to handle, at least in part, the service request received from the user equipment (The method can include receiving, by the first DRA, a request from the PCEF associated with the PGW served by the first DRA for a PCRF allocation for the first session for the UE, See Col. 2, Lines 52 - 67).  

It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to combine Livanos’s teaching of a diameter routing agent service controller, along service controllers to perform service controller-specific operations to provide a service based on a service request to improve Senarath’s system. Livanos’s system includes a diameter routing agent service controller which is used to instantiate and manage a service. The combination is an improvement upon the existing system because a diameter routing agent service controller can be used to perform controller-specific operations to provide a service based on a service request. 

As per claim 10, the computer-readable storage medium of claim 8, wherein: 
	the plurality of virtual core network functions (Senarath, The pooled resources may be commercial-off-the-shelf hardware components capable of configuration through virtualization approaches, such as NFV, in order to support various network functionalities for supporting the operations of the network slices, See Paragraph 68 - 69) further comprises a virtual diameter routing agent (Livanos, A method is provided in one example embodiment and may include establishing a first binding for a first session for a user equipment (UE), wherein the first binding can include, at least in part, policy charging and enforcement function (PCEF) connectivity information for a PCEF associated with a packet data network (PDN) gateway (PGW) hosting the first session for the UE, wherein the first binding can be established by a first DIAMETER routing agent (DRA) serving the PGW in a first IP domain, See Col. 2, Lines 24 - 41); 	
	the plurality of service controllers (Senarath, A CSM-service makes use of the requirements of a customer to interact with a controller (or set of controllers) that can provide Software Defined Network control functions, Software Defined Protocol Functions, Software Defined Resource Allocation functions, Software Defined Topology functions, flow management and traffic engineering, See Paragraph 115) further comprises a diameter routing agent service controller (Livanos, A method is provided in another example embodiment and may include exchanging PCEF-connectivity information between a plurality of DRAs interconnected via a plurality of IP domains; and maintaining, for each of the plurality of DRAs, PCEF-connectivity information for one or more peer DRAs to which each of the plurality of DRAs is interconnected, See Col. 3, Lines 8 - 23); and 	instructing the plurality of service controllers to handle the service request received from the user equipment (Senarath, In response to a service request submitted to the network, a service-specific VN is established using the virtual nodes, functions and links defined by the assignment operation. The service-specific VN is established including QoS and QoE policies to be distributed to, and enforced at, one or more of the virtual nodes, See Paragraph 131) further comprises instructing the diameter routing agent service controller to instantiate and manage the virtual diameter routing agent to handle, at least in part, the service request received from the user equipment (Livanos, The method can include receiving, by the first DRA, a request from the PCEF associated with the PGW served by the first DRA for a PCRF allocation for the first session for the UE, See Col. 2, Lines 52 - 67).  

As per claim 17, the method of claim 15, wherein: 
	the plurality of virtual core network functions (Senarath, The pooled resources may be commercial-off-the-shelf hardware components capable of configuration through virtualization approaches, such as NFV, in order to support various network functionalities for supporting the operations of the network slices, See Paragraph 68 - 69) further comprises a virtual diameter routing agent (Livanos, A method is provided in one example embodiment and may include establishing a first binding for a first session for a user equipment (UE), wherein the first binding can include, at least in part, policy charging and enforcement function (PCEF) connectivity information for a PCEF associated with a packet data network (PDN) gateway (PGW) hosting the first session for the UE, wherein the first binding can be established by a first DIAMETER routing agent (DRA) serving the PGW in a first IP domain, See Col. 2, Lines 24 - 41); 
	the plurality of service controllers (Senarath, A CSM-service makes use of the requirements of a customer to interact with a controller (or set of controllers) that can provide Software Defined Network control functions, Software Defined Protocol Functions, Software Defined Resource Allocation functions, Software Defined Topology functions, flow management and traffic engineering, See Paragraph 115) further comprises a diameter routing agent service controller (Livanos, A method is provided in another example embodiment and may include exchanging PCEF-connectivity information between a plurality of DRAs interconnected via a plurality of IP domains; and maintaining, for each of the plurality of DRAs, PCEF-connectivity information for one or more peer DRAs to which each of the plurality of DRAs is interconnected, See Col. 3, Lines 8 - 23); and 
	instructing the plurality of service controllers to handle the service request received from the user equipment (Senarath, In response to a service request submitted to the network, a service-specific VN is established using the virtual nodes, functions and links defined by the assignment operation. The service-specific VN is established including QoS and QoE policies to be distributed to, and enforced at, one or more of the virtual nodes, See Paragraph 131) further comprises instructing the diameter routing agent service controller to instantiate and manage the virtual diameter routing agent to handle, at least in part, the service request received from the user equipment (Livanos, The method can include receiving, by the first DRA, a request from the PCEF associated with the PGW served by the first DRA for a PCRF allocation for the first session for the UE, See Col. 2, Lines 52 - 67).  



 Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282. The examiner can normally be reached M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZIA NAOREEN/Examiner, Art Unit 2458                                                                                                                                                                                                        

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        November 18, 2022